Explanations of vote
Oral explanations of vote
Mr President, I voted against the resolution concerning Lithuania because I found this resolution to be a premature and unbalanced reaction to a law that has not yet even entered into force, let alone in its original wording.
It is true that human rights fall within the competence of the Union. However, in this case the Union comes very close to infringing the principle of sovereignty of a Member State, and that is why I have opposed this resolution, also bearing in mind that it would have a negative result on the Irish referendum as a bad example of how the sovereignty of the Member States could be treated.
(PL) Mr President, I voted against this resolution because Lithuania will be able to deal with the problem on its own. The Lithuanian President has created a special group to review this legislation, which is only supposed to come into force in 2010. Moreover, I think that the resolution would constitute an excessive amount of interference in the affairs of a sovereign nation such as Lithuania. Furthermore, this resolution contains a statement to the effect that the legal opinion of the European Union Agency for Fundamental Rights should be requested. It does not fall within the remit of the Agency for Fundamental Rights to evaluate individual countries and draw up an opinion on such cases. It would set far too dangerous a precedent.
(DE) Mr President, I am an enthusiastic pro-European and advocate of a European constitution as well as the Treaty of Lisbon. I am also a fighter for human rights. However, this resolution inflicts a lot of damage on Europe, particularly in the run-up to the Irish referendum, and it misuses the issue of human rights for ideological purposes. The Lithuanian law has nothing to do with human rights, but if anything it actually protects the human rights of Lithuanian children rather than violating them. I therefore consider this resolution to be an ideological disgrace. The Left and the Liberals in this House have caused serious damage to Europe and to human rights with this resolution.
(NL) Mr President, our Lithuanian friends would certainly have envisaged something else for themselves. After liberating themselves from the yoke of the Soviet Union, they wanted to be members, as quickly as possible, of that other union, which likes to put itself forward as a unique association of free nations. Now, though, it seems to be once again the case that one form of guardianship has simply been replaced by another, albeit a more subtle one. Today, too, Lithuania is no longer free: when the Lithuanian Parliament adopts a law aimed at protecting minors, it is castigated for its trouble and shunned. There is not a single area that is still free of European meddling and this is something that is definitely not going to improve over the coming years. On the contrary, in fact, the new European Commissioner for Human Rights - what's in a name? - will reinforce this European guardianship still further. Thank you, Mr Verhofstadt, thank you, the other mandarins of the Commission, for the likes of this suffocation of freedom.
Mr President, see how the thicket of EU regulation grows. See how Brussels shoots its tendrils into every crevasse, every nook of national life.
Issues like this, the protection of minors, are for many of our constituents sensitive and ethical issues. If we in this Parliament presume to legislate for the nation states, what is the point of them? Is there no limit to our presumption?
Let me make my position absolutely clear on this. When the United Kingdom had the closest equivalent to this legislation, which was called Section 28, I was virtually the only Conservative to oppose it. I was years before the rest of my party in pushing for full equality for gay people, including on the equalisation of the age of consent, and on civil partnerships. I am delighted that the rest of my party has now reached that point of view.
But I am not a Lithuanian legislator! The people who should determine this issue in Lithuania are those who are answerable through the democratic mechanisms and procedures of that country. If we are not prepared to allow them to do that, we might as well mothball our national parliaments, turn them into museums and lock the door.
(DE) Mr President, the survival of many farms is in serious jeopardy. I am therefore pleased that we have today adopted a cross-party motion for a resolution on the crisis in the dairy farming sector. I deeply regret that the Group of the Greens/European Free Alliance did not participate in drawing up this motion.
It should be made clear that we cannot overcome this crisis with the measures proposed by the Commission alone. First and foremost, we must increase the consumption of milk products in order to reduce the strain on the market. In this regard, the promotion of sales is more important than stockpiling. Constructive proposals such as the use of milk powder to feed calves, establishing minimum prices for cheese products, clear labelling of cheese analogues and the use of butter fat to assist in the manufacture of ice cream and bakery products have been around for a long time. Why they have not, as yet, been implemented by the Commission is beyond me.
I would urge the Commissioner to take note of the proposals in the motion for a resolution and implement them as a matter of urgency.
- (CS) Mr President, ladies and gentlemen, I would like to explain why I abstained from voting on the crisis in the milk and dairy products sector. It is a sad fact that the situation in the dairy sector is extremely critical. Despite the fact that consumer prices have risen by 14% over recent years, the purchase price of milk has fallen by almost 40%. Many European dairy producers are therefore now facing ruin. In the Czech Republic, for example, 15 Czech dairies are clinically dead in financial terms, according to the managing director of Madeta, Mr Teplý. The situation must be resolved on a systematic basis, however, through long-term management of the sector, not just through short-term support measures such as subsidies, intervention purchases and support for private storage. This only distorts the market while not preventing price instability. At the same time, we must establish a level playing field for farmers from all Member States, and not just in the diary sector.
(DE) Mr President, this proposal from the Commission is essentially to be welcomed and it is a sensible one, at least from an economic and politically realistic point of view. However, it should be added that, if we look at this situation from all angles, the drop in prices is not merely the result of a fall in demand.
We also need to take into account the problems of the dairy farmers in Austria and the Alpine region. The small domestic farms cannot realistically compete with the huge dairy farms in northern Germany and the Netherlands. This gives rise to an imbalance. The release of the entire quantity of milk would force dairy farms in Austria to close down and it would have serious and unpredictable consequences, including for the cultivated landscape.
A few multinational companies would then dominate the European market. I can well imagine what consequences this would have for food quality as well.
(IT) Mr President, ladies and gentlemen, in the last few days the legitimate protest of milk producers about prices, about the lack of European Union intervention and about the authorisation - not in the future, but immediately - of labelling, especially that of artificial dairy products, has been taking place throughout Europe.
We want fresh products on the tables of our consumers, products of which we can know the origin, and not the rubbish that we get from other countries: powdered milk passed off as fresh milk from our own producers. Tomorrow, milk will be poured away in Padania, as in the rest of Europe - and this is an important protest, because it maintains the quality of our products. We in Europe want to eat wholesome food, from our region: good, fresh milk, milk that I obviously drink. We in Padania drink in memory of the sacrifice made by our producers, which this Europe must protect.
The European Commissioner has excluded cheese with a long maturation period from the provisions; powdered-milk producers are the only ones it safeguards. This is a disgrace!
(HU) We are living, Mr President, at a time when dairy farmers are committing suicide every day, even in rich Western countries like France. This is therefore a huge tragedy. I voted in favour of both of Mr De Castro's reports because immediate, urgent intervention is required. However, we know that milk powder and butter have been stockpiled in the intervention stocks. They will be taken out of the intervention stocks and will only end up pushing down prices again. This is one problem I have.
The other problem is that this measure is much more likely to help large farmers than small ones. We should not forget, however, that smallholders are in need of immediate help to make a basic living, whereas for larger farmers it would simply preserve or increase their profits. Fundamental changes are needed. We finally must guarantee food sovereignty instead of using the free trade model dictated by the WTO. As other speakers before me have said, we need food produced locally by local farmers.
Mr President, like all those who have spoken I am aware of the extent of the crisis in our agrarian sector. Any Member who represents farmers knows that. But the crisis is a product of our existing agricultural system - the common agricultural policy - which has had calamitous consequences for farmers in my part of the United Kingdom. And not only for farmers: for our consumers, for our taxpayers, and indeed for the poor of the Third World who find that their markets are denied and that they then have surpluses dumped on them.
We were gradually moving, in the European Union, away from the system of direct support that had such deleterious environmental and economic consequences, and now we are rushing back in. I can tell you that in the United Kingdom people have clear memories of how the milk quota system worked. We were allocated a quota that was less than our national production, so we have the extraordinary sight of British farmers using milk as fertiliser or pouring it away down the drain and then having to re-import milk from the Netherlands, France or other parts of the European Union to get up to the level of demand. We were just beginning to get away, and now this House has voted to bring it all back.
Anyone who thinks that the European Union is going in the direction of doing less and devolving power need only look at today's vote.
Mr President, last week saw the re-release of several albums by the band The Beatles in digitally remastered form. This week we are debating the milk quota system in a remastered form. They might not have much in common at first glance until you consider the title of one of the Beatles' songs, Back in the USSR. That, I think, sums it all up. Here we have a system where prices and quotas are decided by bureaucrats, not by the needs of consumers or even the needs of suppliers. Here we have a system where consumers pay twice over for higher prices and higher taxes to support a system that did not complain when prices were high.
I remember towards the end of the last mandate, Martin Schulz saying that at last he had seen a social democratisation of the EPP. Well, actually I think his dream has gone further and we are seeing the Sovietisation of the EU. Are we really looking at an 'EUSSR'?
(DA) Mr President, we Danish Liberals have a great deal of sympathy for those farmers facing the great economic challenges of our day and, in fact, we also have a great deal of sympathy for the idea of giving short-term assistance to those in need. The only problem is that short-term, institutionalised support schemes never remain short-term, despite the many fine declarations of intent. They always become permanent in the end, and this is something that all those of us who have been involved in implementing them, be it here or in our national parliaments, do know. That is why we fear - and we think it is right that we should do so - that the measures that this resolution recommends, and the Commission's initiatives, too, seen in this light, will lead, de facto, to a more permanent route away from the excellent reform process towards efficient agriculture that the Commissioner has been responsible for, and we therefore feel we must reject this resolution.
Mr President, I voted in favour because the issue of energy supply security is of paramount importance today for all Member States of the European Union.
The recent Russian-Ukrainian crisis has clearly demonstrated existing problems in the energy sector, and especially the total dependence of some Member States on single suppliers of natural gas.
The Baltic countries, which are isolated from the rest of Europe, are left to the mercy of gas suppliers from eastern Europe. Now it is more important than ever to develop a comprehensive common energy policy based on solidarity, the diversification of energy sources and defence of common interests.
I would like take this opportunity to thank the Commission and especially the Swedish Presidency for presenting the Baltic Sea Strategy, which will allow effective mobilisation of structural funds to be used more efficiently to achieve common goals.
I am convinced that, if properly implemented, the strategy will become an example of regional success.
Finally I would like to urge the Commission to take a leading role in the implementation of the Baltic Sea Strategy in order to ensure that in certain cases the interests of individual Member States do not take precedence over the achievement of common strategy goals.
(PL) I voted in favour of this resolution, as the question of energy is an important test of European solidarity. The Member States have to work together on this matter.
Energy policy must be linked to foreign policy. The Commission also has to look at diversifying energy security in the various EU Member States. The battle against climate change means that energy which depends on coal may face dire financial straits. Price hikes will then affect the citizens. It is high time that we introduced a common, EU-wide policy in this field. The Commission must clearly state that it will combat the selfish attitudes of Member States which see no danger in a continued dependence on one supplier, such as a reliance on Russia for gas, for example.
We need action. The European Commission and the Commissioner for Energy need to express their political will clearly.
(RO) Mr President, I voted in favour of this resolution and I will now explain why I did. The European Union is dependent on energy imports. Energy consumption is continuing to grow, but the natural resources are limited. Energy security assumes at the same time diversification of sources and transport routes, as well as highly efficient interconnection between Member States, which is currently being worked on through various projects, with European financing for the gas pipelines between Romania and its neighbours, Hungary and Bulgaria. This is where we are at the moment, I told myself, but what do we still have to do?
I would like to draw a perhaps bold, but simple comparison with electrical energy. At the moment, our houses are supplied with electrical current without us knowing where it comes from. A diversified network supplying natural gas and numerous transport networks must enable us to achieve the exact same aim: guaranteeing a gas supply in any situation, regardless of the situation. This is why I supported and still do support the Nabucco project, but also the move towards diversification of renewable energy sources, at the same time.
Written explanations of vote
I voted in favour of the report on a proposal for a Council regulation as regards the 2009 and 2010 intervention periods for butter and skimmed milk powder, because I see these measures as the continuation of a positive measure that has had immediate effects in regulating the excess supply affecting the milk and dairy market. The drop in prices on the world milk and dairy market over the last 12 months resulted from a general increase in production and a fall in worldwide demand due to the economic and financial crisis. That justifies continuing public intervention for butter and powdered milk.
On the basis of the report by my Italian fellow Member Paolo De Castro, I voted for the proposal for a Council regulation derogating from the regulation on common market organisation (CMO) as regards the 2009 and 2010 intervention periods for butter and skimmed milk powder. Following 2007's worldwide explosion in the prices of all foodstuffs, and therefore of milk, the last 12 months have seen a collapse in prices. I back the Commission, which in early 2009 introduced aid for private storage of butter in an effort to support the market. Given the exceptional nature of the situation, I support the extension until 28 February 2010 of the current public intervention period for butter and skimmed milk powder, through a tender procedure. In addition, in view of the uncertainty regarding the time needed for the dairy products market to recover, I have backed the authorisation given to the Commission to extend the 2010/2011 intervention period, again through a tender procedure, should market conditions make it necessary.
in writing. - This report refers to the proposal for a Council regulation which derogates from the Single CMO Regulation with regard to the intervention periods for butter and skimmed-milk powder. Due to the fact that there is a serious crisis in the dairy sector I have voted in favour of this report.
in writing. - (SV) We are fully aware that the situation of dairy farmers is unsustainable. However, we are equally aware and convinced that interventions by the EU are not the solution. The time has now come for a transition to a market-based, insurance-based system that liberates farmers without upsetting the domestic or global market. It is also high time that there was a review of the situation with regard to competition in the large-scale input industry and in the almost as large food industry, which stands between the farmer and consumers.
in writing. - (PL) With regard to the amendments which propose a freeze on milk quotas, I would like to state the following. Firstly, there is no basis for assuming that a proposed increase in production quotas (which would follow a review of the CAP) would have an impact on the crisis in the sector.
Secondly, freezing an increase in the quotas (which is what the amendments to the European Parliament resolution propose) would punish farmers in countries which are currently on the verge of using their quotas. It would be unfair and even immoral to change the rules at this stage in the game. Thirdly, I would like to remind you that, at the 2002 summit in Copenhagen, we negotiated (these negotiations included Poland) on the subject of milk quotas, in the knowledge that these quotas would apply until 2007. In Luxembourg, the quota system was extended until 2014, without our participation or right to vote.
We cannot resolve the problems in the dairy sector by giving some producers the opportunity to improve their lot at the cost of other producers. Our concepts and actions should aim to give everyone an opportunity, regardless of what country they come from, whether it be the 15 old Member States or the 12 new Members.
in writing. - (DE) I agree with the Commission's short-term solution of purchasing butter and milk powder. However, I call for a long-term solution to the dairy crisis, for example by using flexible quantity control to give a milk price that covers costs. The milk surplus must be stemmed at national level by imposing European requirements.
in writing. - (DE) The crisis in the dairy sector has also led to a slump in the price of butter and skimmed milk powder. I welcome the Commission's proposal to continue to subsidise the market and to extend the intervention period up to 28 February 2010. It is to be hoped that, following this, the market will recover and that prices will once again be determined by supply and demand. For a limited time, however, I believe that this intervention is necessary and have therefore voted in favour of the rapporteur's proposal.
The serious crisis in the dairy farming sector is putting the very survival of dairy farming at risk. Therefore, I think it is right to remain opposed to individual quota management, since this would in fact mean superseding the end-of-year compensation payments, a mechanism that is, on the contrary, crucial to the Italian production system. Rather, I am in favour of a temporary increase in the intervention price, of initiatives and measures designed to achieve a balance within the sector, of enhancing the information offered to consumers, and of the important step of introducing labels of origin for milk and dairy products.
In particular, for the purpose of restoring the balance of supply and demand, we should support the proposal temporarily to freeze part of the quotas assigned to individual States and to provide for a compensation mechanism for producers forced to destroy part of their herds that is proportionate to the percentage of the milk quota frozen.
The European Union is currently going through one of the deepest crises ever recorded in the dairy sector, which is due to the increase in production and significant drop in global demand. Given the dire situation which Europe's dairy producers find themselves in, we must continue the period of public intervention (i.e. for buying and storing skimmed milk powder and butter) at least until February next year or until 2011, if it is considered necessary. I do not think that we can allow ourselves to stand by and watch farms in Europe being closed down because in a year's time we would need to import milk and dairy products from outside the Community. If we also consider that the health standards will not be anywhere near those we are looking for, we have far too much to lose. This report is welcome in this context. However, to be able to really solve the problem of the dairy sector, we must adopt related measures because this stock of products involves allocating considerable resources and it could happen at any given moment that this stock will be of no use. We must invest now in a sustainable agricultural system, capable of meeting our food requirements, even if we are in the midst of a financial crisis, in order to prevent a food crisis occurring later.
in writing. - This is a proposal that amends the direct support schemes for farmers that are currently in place. Due to the fact that I am in agreement on the need for such amendments I have voted in favour.
We are at the start of a new mandate when we set out the priorities for the European Union's future policies. I know that we are tempted to focus our attention on certain issues which we consider to be extremely important and ignore others. On this point, I would like to emphasise that we can give up many things, but we cannot give up eating. This is why agriculture must remain a priority area for the EU. In my view, we must increase the minimum amount of aid granted to farmers above the limit of EUR 15 000 set by the Commission, as well as allocate an increased budget to promote the dairy and dairy product sector. I strongly recommend support for farmers producing milk and meat, with a view to stabilising markets, by including them in the Temporary Crisis Framework for state aid.
Furthermore, the direct aid systems need to also take into account the particular features of the new Member States where agriculture plays an important role in the national economy and ensure that support is maintained for agriculture to enable them to overcome the structural problems and achieve the objective of convergence through boosting the development level in the agricultural sector and eliminating the differences in terms of efficiency and competitiveness in relation to the old Member States.
in writing. - The fight against terrorism has been high on the agenda of this House. However, we must strike the right balance between the security measures and the protection of civil liberties and fundamental rights. We also need to ensure the utmost respect for privacy and data protection. Balance and proportionality must be the key principles on which the fight against terrorism is based. The European Union has always demonstrated a firm commitment to the protection citizens' privacy, and that must be maintained. The Community is based on the rule of law and all transfers of European personal data to third countries should respect procedural guarantees and defence rights.
It goes without saying that any transfers must comply with data protection legislation at national and European level. SWIFT is a key infrastructure, and we must ensure that any requests for data transfers are duly justified, based on targeted cases and strictly subject to judicial authorisation. The Community must take a firm stance in the negotiations with the US to ensure that SWIFT data cannot be used for any other purposes than those linked to terrorism financing.
in writing. - (SV) We Social Democrats have chosen to abstain from the vote on Amendment 1. It is vital for democratic control that the European Parliament and the national parliaments have access to the documents and negotiation directives prior to the negotiations with the United States' authorities concerning access to financial payment messaging data. European citizens must be able to be confident that the transfer of their bank details does not violate national or EU law. At the same time, we realise the importance of being able to investigate crimes of terrorism effectively in the future, but not at any cost to democracy.
I voted for the joint resolution on the envisaged international agreement to make available to the United States Treasury Department financial payment messaging data to prevent and combat terrorism and terrorist financing. However, as representatives of the citizens, and being aware of the sensitive nature of this subject, which affects fundamental rights, we require strong guarantees prior to the signing of any agreement with the United States on SWIFT. These guarantees are: that data be transferred only in order to combat terrorism; that a reciprocal mechanism oblige the United States to transfer relevant financial information at the request of the European authorities; that the validity of this interim agreement be restricted to 12 months at most; and that a new agreement be negotiated later on, once the Treaty of Lisbon has entered into force, with the full participation of the European Parliament and of the national parliaments.
I would also like the veil of secrecy that has to a large extent shrouded the heart of this issue to be lifted and we MEPs to be given far more information about the procedures laid down in this agreement than we have so far received.
in writing. - (DE) According to the planned international agreement, financial payment messaging data is to be made available to the United States Treasury Department to prevent and combat terrorism and terrorist financing. The transmission of financial payment messaging data to foreign powers constitutes a serious encroachment on the fundamental rights of our citizens, particularly when the recipient of the data is the United States of America.
The US has shown many times in the past that it does not take data protection seriously, particularly if it has to do with achieving and implementing the projects and goals of the government. Although this motion for a resolution has good intentions to protect European citizens, the inappropriate use of these important data cannot ultimately be ruled out. For this reason, I have voted against the motion for a resolution.
in writing. - Tajikistan occupies an important geographical position since it is situated at a key intersection between Europe and Asia and therefore plays an important role in enhancing the stability of the region. I have voted in favour of this resolution which seeks to identify a number of important issues that should be addressed in Tajikistan.
in writing. - I very much welcome the proposed EC-Tajikistan Partnership and Cooperation agreement which provides a framework for future EU cooperation with Tajikistan. The Central Asia region is very important in economic and political terms for the Community and this agreement will help to consolidate and strengthen the EU's political and economic and trade relations and presence in Tajikistan and Central Asia in general.
Moreover, it will also promote economic growth and support sustainable development, actions against poverty, and stability in Tajikistan and the Central Asia region. I am delighted to see that this agreement also incorporates such issues as actions against terrorism and weapons of mass destruction, trafficking, the drug trade and organised crime. From now on, both the EU and Tajikistan will pursue a close political dialogue which will open the way for deeper relations in a great number of fields.
In 2007, under the German Presidency, the EU adopted a strategy for Central Asia aimed at a new association. The Agreement with Tajikistan is part of this strategy and it has been indicated that its main ambition in the region is natural resources, particularly gas. I voted against the report on a Partnership and Cooperation Agreement between the European Union and the Republic of Tajikistan because the EU is only interested in that country for its natural resources and its geostrategic position, given that Tajikistan has borders with Afghanistan and China.
The EU's relations with third countries should be based on other interests, on mutual interests, always with respect for the sovereignty of both parties and of course with respect for the management of their resources.
in writing. - I and my British Conservative colleagues can agree with much of this report. We remain wholeheartedly supportive of providing equal rights and opportunities for people regardless of their disability, race, religion, or sexuality, and abhor discrimination in all its forms. However, we do have serious misgivings with regard to the involvement of the Fundamental Rights Agency and the European Union on issues which we believe to be the preserve of individual nation states.
That is why we have decided to abstain on this resolution.
in writing. - Members of the European Conservatives and Reformists strongly support equal treatment for all regardless of race, religion, sexuality, or disability, and strongly condemn discrimination in all its forms.
However, we do have serious misgivings with regard to the involvement of the Fundamental Rights Agency and the European Union on issues which we believe to be the preserve of individual nation states. As a democratic nation, we believe this matter should be decided by the Lithuanian parliament and the Lithuanian people.
Therefore, we have decided not to support this resolution.
I voted in favour of the European Parliament resolution on the Lithuanian Law on the Protection of Minors against the Detrimental Effects of Public Information, since I believe that the law passed by the Lithuanian Parliament on 14 July 2009, under which it is prohibited 'to directly disseminate to minors [...] public information whereby homosexual, bisexual or polygamous relations are promoted', because it has 'a detrimental effect on the development of minors', should be urgently reviewed. According to the European Union's principles, all forms of discrimination, and in particular discrimination based on sexual orientation, should be eliminated, and therefore the Agency for Fundamental Rights should give an opinion on the law in question and the amendments to it in the light of the EU Treaties and EU law.
The motion for a resolution that is being put before us today is truly mind-boggling. The finger is being pointed at a country because its democratically elected parliament is in the process of examining a law that - in common with the laws that exist in the majority of the Member States - is designed to protect minors, and that is aimed specifically at protecting them from any propaganda promoting homosexuality, bisexuality or polygamy. What could be more natural, where children are concerned? Well, no, it seems that this is 'discrimination', and the entire EU is mobilising against poor Lithuania, which is 'guilty' of banning proselytising and of encouraging family values.
What is even more astonishing is the fact that the Group of the European People's Party (Christian Democrats), which theoretically claims to be Christian democrat and to have certain moral values, has also put its signature to this absurdity, which the left initiated. As usual, children's rights count for nothing in the face of pressure from certain lobby groups. It should be said that, in their time, some Members of this Parliament were advocates of paedophilia in the name of universal freedom and of the right of all, no matter how young, to sexuality. This resolution is not just criminal, it is disgusting!
I voted for the resolution condemning the Lithuanian law for the protection of minors against the detrimental effect of public information, which sets out to ban any information on homosexuality if it is accessible to minors. This law totally contravenes European laws, specifically with regard to combating discrimination based on sexual orientation, with a largely homophobic content, and also poses an obstacle to freedom of expression. It has been widely condemned by NGOs, including the ILGA (International Lesbian and Gay Association) and Amnesty International, and by the Council of Europe. We must offer young people a vision of society that is open to diversity and founded on the principle of respect for others, however different they may be. For its part, the European Commission, as guardian of the Treaties, must act in a responsible manner and launch infringement proceedings against Lithuania, should it persist with its decision. Through this vote, we are calling on the Lithuanian parliamentary representatives to pull themselves together and reject this text, which signals a return to a past that, personally speaking, I condemn.
in writing. - This is an explanation of vote on behalf of the Fine Gael Delegation to the European Parliament. The Fine Gael MEPs abstained on the votes on Lithuania as the legislative/legal processes have not yet been completed there. When the Lithuanian legal process has been finalised the question as to whether it conflicts with EU Treaties can be examined. This is the normal and correct procedure. We also note that the resolution sets one form of discrimination above others and is in itself a form of discrimination.
in writing. - (PL) I voted against the resolution, which could set a dangerous precedent for the European Union. In my opinion, its contents and subject matter are incompatible with the principle of subsidiarity. These kinds of resolutions may foster euroscepticism, as they are proof of the EU's tendency to become involved in the internal affairs of EU Member States. The principle of non-interference in the internal affairs of EU Member States is not an absolute principle, but there is nothing happening in Lithuania that would force us to take action. Those who want to see a better Europe should vote against this resolution. That is the reason for my decision. Thank you very much.
The Lithuanian Parliament has approved amendments to the Law on the Protection of Minors against the Detrimental Effects of Public Information. This law aims to prevent the dissemination of public information 'that agitates for homosexual ... relations' or that 'defies family values'.
For this reason, the Lithuanian authorities should amend the law, or repeal it, and should refrain from adopting the amendments to the penal and administrative codes, so as to ensure that laws are compatible with human rights and fundamental freedoms as enshrined in international and European law.
It was a step in the right direction when the new President of Lithuania asked the Lithuanian Parliament to reconsider the law to ensure that it complies with the constitutional principles of the rule of law, legal certainty, and legal clarity and that it does not contravene the guarantees of an open society and pluralistic democracy.
For these reasons, and due to the urgent need to revise this law, I voted for the joint motion for a resolution of the European Parliament.
I voted against this resolution, which sets a dangerous precedent in that the points of view expressed do not abide by the principle of subsidiarity and are a form of intervention in the sovereign actions of the parliament of a Member State, at a time when the law in question has not even entered into force.
I endorsed and voted in favour of Amendment 28 to this resolution asking the Commission and the Member States to immediately adopt additional measures to intervene in the current level of Community production by means of a temporary freeze on quota increases, which were decided during the last common agricultural policy reforms, because this amendment addressed the interests of all Portuguese milk producers and especially won the support of milk producers in the Azores. I therefore regret that this amendment did not gain the support of the majority of Members of the European Parliament.
in writing. - I voted for this joint resolution because, contrary to the European Commission's prognosis on the substantial increase in the prices of dairy products, the dairy market is witnessing a dramatic deterioration, with falling milk prices despite intervention and export subsidies. The economies of many Member States are heavily dependent on agriculture and farming. Unfortunately, there is now a big difference between the prices paid by consumers for agricultural products in the supermarkets and the money received by producers. Many EU dairy farmers are now at serious risk and are forced to sell dairy products below their production costs. The Commission must take adequate measures in both the short and long term to overcome this crisis and to save the EU dairy market. In this regard, I very much support the request to create an EU Diary Fund to aid producers and to support farm investments. If we want to have a well-functioning diary market we must support farm investments in modernisations, small producers and young farmers. And most importantly, to ensure that farmers receive a fair and adequate price for their production.
in writing. - The past 12 months have seen the deterioration of the dairy market with prices of milk falling below 21 cents per litre and leaving many farmers with no alternative but to sell dairy products at a loss. This is an extremely serious situation and therefore I have voted in favour of this resolution.
in writing. - (DA) We have voted against the proposals for increased agricultural aid to the dairy farming sector. Our group votes consistently in favour of reducing agricultural aid and continuing to reform the EU's agricultural policy. In connection with the decision in this regard, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament voted against Amendments 16, 17 and 19, because, despite having a favourable content, these amendments were not relevant to the discussion in question.
I voted in favour of the motion for a joint resolution on the crisis in the dairy farming sector since I believe urgent measures are needed to resolve the serious crisis that the sector is experiencing, particularly by stimulating demand so as to restore market balance. It is regrettable, however, that the compromise reached in Parliament does not include the temporary suspension of quota increases or other measures to reduce production, which would be very important in helping European farmers to face this crisis.
The serious crisis affecting the dairy farming sector makes it urgent to adopt more effective measures for supporting producers and to consider the usefulness of eliminating milk quotas in 2015.
Stabilisation of the milk and dairy market will not be achieved just through one or two odd measures, such as not increasing quotas, designed to mitigate the immediate, temporary effects of the crisis. On the contrary, medium- to long-term solutions will have to be considered, and the reasons why this market is not working properly must be assessed, together with the best ways to maintain sustainable production, not forgetting the consumers' right to a fair price.
In this respect, I must point out the particularly fragile competitive status of those outermost regions that depend heavily on dairy production, such as the Azores. I regret a certain insensitivity on the part of the European Commission and, at a national level, the poor management of this process by the Portuguese Government. Our leaders' ability to take action and support national interests is particularly important in times of crisis. Regrettably, that has not been the case. On the positive side, I note the success of the amendments of which I am a co-author, which support an increase in de minimis payments. It is not an ideal solution, but it helps.
I am voting in favour of this resolution, although it does not go far enough. To stabilise prices now, the bonus of 2% of the annual increase beyond the quota must be withdrawn urgently. The milk quota system will still need to continue after 2015 or be replaced with another regulatory mechanism. It is vital to adjust milk production to European domestic demand so as to guarantee producers a fair price. Market transparency is essential, and in that respect I suggest setting up a European observatory to help monitor and regulate the market from production to distribution.
The adopted resolution contains positive measures that are necessary in the current context of the severe crisis affecting the sector. That is why we voted in favour. These are just one-off measures, however, which do not solve the basic problems of the sector, particularly those of small and medium-sized producers, for whom the situation is likely to get worse in future, given the intention that has been announced to abolish milk quotas.
The battle that milk producers have been fighting, which goes beyond their immediate aims - to sell their produce at prices that ensure their survival - also has a broader meaning and importance that have to do with the kind of agriculture that we want in the future. The neoliberal model of agriculture, which promotes flooding the market with products from countries with greater productive capacity and promotes intensive production in some countries and the abandonment of farming and food dependency in others, must be replaced with a model based on the concept of food sovereignty and food security - the right of each country to produce in a sustainable way. In this model, public mechanisms for controlling production - quotas, adapted to each country's needs - are essential.
When a policy drives farmers to suicide, when it leads men to deliberately destroy the fruits of their labours because that is no worse than what the policy is offering them, it is time to change the policy. The liberalisation of agriculture, in general, and of the dairy sector, in particular, has been a disaster. How many times must it be said in this House that, because it nourishes people, because it helps to make the countryside more attractive and to keep populations in rural areas, agriculture cannot be considered as an economic activity like any other? Foodstuffs are not products on which one can speculate on markets disconnected from any form of reality. It is absurd to encourage the importing of products that do not even satisfy the quality criteria that our farmers have to meet. It is scandalous to leave these farmers at the mercy of processors and predators from the large central buying offices, which make profits at the expense of both producers and consumers. The timid, vague proposals in the text are neither sufficient nor wholly satisfactory, but at least they exist. That is why we have voted in favour.
The state of the dairy market has worsened considerably over the last 12 months: the price of milk has fallen by 30% in a year, which is the sharpest fall seen in the last 20 years. We therefore urgently need to introduce new forms of regulation at European level to ensure that the dairy sector is not just dependent on the rules of the market but can actually prove a match for them. Currently, the instability in producers' incomes does not allow the best allocation to be made of resources that are vital for future investments in the sector. Therefore, the European Commission has a duty to facilitate contractual relations within the agri-food chain, so as to balance the relations between the various operators in the sector, stabilise the markets and prevent market risks. It must also encourage better organisation within the sectors. In addition, consideration should be given to whether an increase in milk quotas might have a positive impact on producer prices. Europe must act now. We can wait no longer. If we do not act, we will run the risk of seeing the European dairy sector suffer lasting damage, thus depriving our fragile rural areas of the hub of their economies.
The milk strike is growing in size in the countries of Europe, with its striking images of milk poured away into the fields. In the face of the concerns of dairy producers, the European Parliament has adopted a position. In this context, I voted for the creation of a EUR 600 million fund in the budget planned by the EU for 2010 to provide assistance to milk producers, who are currently experiencing a serious crisis, unprecedented within their sector, and are wrestling with the laws of supply and demand on the world dairy market.
My socialist colleagues and I have also tabled an amendment calling for the suspension of dairy quotas as currently in force, with a view to bringing about a rise in prices. We ought also to adopt cyclical measures, in addition to the market management measures already taken, as the latter have proved to be ineffective in the face of price volatility.
in writing. - (DE) The dairy sector is currently in the midst of a crisis on an unprecedented scale: producer prices have fallen dramatically, consumer prices have risen and many farms in the EU are fighting for survival. The Commission has stood by and watched this development for far too long. In our motion for a resolution, which is supported by nearly all the groups, we make it clear that the decisions made in November 2008 in connection with the health check are not sufficient for the current situation. The comprehensive agricultural reform that we have adopted is too little.
If the basic conditions have changed, the Commission must seize the initiative and implement a measure that will help the farmers of the EU. In our resolution we call for comprehensive measures: market stabilisation, sales promotion, a comprehensive school milk programme, increase of the maximum amount of minimum payments from EUR 7 500 to EUR 15 000 for all areas of agricultural production, an early retirement scheme/quota buy-back scheme, the strengthening of producer organisations, proper labelling of dairy products, export credit insurance similar to that which exists in the US and, for particular measures, the dairy fund. With this resolution, we are ready to take responsibility for European agriculture. That is why I voted in favour of the present resolution.
The dairy sector is in danger. For months now, dairy producers have been producing at a loss whilst the price of milk has not fallen for consumers: large distributors have been the ones to benefit. Thousands of small French producers are under threat of bankruptcy. The general dairy strike, which is the last step by the producers to try to make themselves heard, and not to die amid public indifference, is currently spreading in many European countries, correspondingly jeopardising many jobs in other branches of the dairy sector. There is an urgent need to find effective solutions for this key sector of French and European agriculture, and to make a radical policy change, since - let us not beat around the bush - it is the European Commission, the Council, the European Parliament and their ultra-liberalism that hold sole responsibility for this tragedy. We need to take urgent action: to maintain the quotas principle after 2015; to bring in an immediate reduction in these quotas in order to end the slump in the price of milk; to set prices in line with the costs actually incurred by independent producers; and to establish full transparency in the setting of prices by large distributors. Farmers expect strong action.
in writing. - (DE) We saved the banks, because we had to. That was recognised and accepted by all responsible politicians.
Now we are faced with a situation in the agricultural industry where we need to prevent the imminent bankruptcy of farmers, particularly in the dairy sector, because prices no longer cover production costs. However, we need to ensure that our production potential is sufficient to supply European citizens with high quality foodstuffs.
I belong to a generation that experienced food rationing and the need to hoard food in order to have enough to eat. Hopefully, things will never get that bad again. However, those who have never experienced hunger do not understand how important a strong common agricultural policy is for Europe.
We need security of supply and not just in the energy sector.
I would ask you to consider the fact that, if too many farms in too many regions are forced to cease operating because we are not able or prepared to take the necessary short-term measures that are called for in our resolution, the cost to the EU and the Member States would be many times greater than the cost of taking appropriate short-term measures within the framework of the common agricultural policy.
The army of unemployed is large enough. Allowing farms to go bust would be irresponsible on social, economic and environmental grounds.
I hope that our warning will be heeded.
I voted for the joint motion for a resolution, despite regarding it as inadequate. The proposal to end the milk quota scheme in 2015, and until then to increase the quota by 1% per year, will, in practical terms, legalise the surpluses which already exist in certain countries, which are being produced above their quotas and which are then exported at very low prices, pushing down market prices, in many countries below the cost of production. The measures which the Commission is trying to apply have the ultimate objective of deregulation, and therefore liberalisation of the dairy farming sector in Europe.
We are totally against these measures as they serve the interests of the large companies, in the same way as the common agricultural policy reforms, to the detriment of small-scale producers. We support measures to regulate the dairy farming sector.
in writing. - (DE) In recent months a situation has developed on the dairy markets that is threatening the existence of many dairy farmers. The price of their products has fallen rapidly. Small and medium-sized farms have been particularly hard hit and they are having to draw on their reserves in order to survive. For this reason, rapid action by the EU is sought. The Commission has previously been far too tentative in its attempts to get to grips with the crisis, for which is it partly responsible because of its decision to increase the delivery quotas.
Parliament's initiatives, most of which are also referred to in this motion for a resolution, are therefore even more welcome. These include, first and foremost, the creation of a milk fund to which EUR 600 million will be allocated, measures for increasing demand for dairy products, greater quality control and precise labelling obligations. With a view to supporting our farmers, it was therefore a foregone conclusion for me to vote in favour of the proposed motion for a resolution and the measures it contains.
A warning bell: that is the essence of our resolution; it calls upon the Commission and the Council to take emergency measures in order to find a way out of the crisis, the full force of which is being felt by milk producers. In Belgium yesterday this crisis took on a new dimension when over 2 000 producers poured away 3 million litres of milk in Ciney. Ascribing sole responsibility for this to the removal of quotas is a way of cutting the debate short. That is why I opposed Amendment 28, calling for a freeze in quotas, as too simplistic. The main causes lie elsewhere: a fall in demand, fierce competition worldwide, and above all, the unacceptable profit margins of the distribution companies, which have been criticised by many consumer associations. That is what led me, in paragraphs 17 and 18, of which I am the author, to ask the Commission for an enquiry to determine whether there are any cartels operating. The credibility of the Commission is at stake. On the other hand, I supported Amendment 1, which extends the initiative taken by 16 Member States and calls for a balance to be re-established between the various operators in the sector. Personally, I support the fixing of a minimum price for milk in each country.
Looking ahead to the vote on the resolution on the crisis in the dairy farming sector, I had tabled and endorsed some amendments for short-term regulation of the dairy market, specifically through a freeze in the increase of quotas, or a temporary reduction in quotas (of 3% to 5%). However, all these measures have been rejected by the European Parliament. Producers have a right to expect Parliament to put forward the radical measures they need. Despite certain positive elements, this resolution does not meet these expectations: that is why I abstained from the final vote.
Europe is highly dependent on imported energy. To reduce our energy dependency, we must take action on energy efficiency, the diversification of energy sources through the increasing use of renewables, and the diversification of countries of origin and transit. Consolidation of the internal energy market throughout Europe is also very important for increasing energy security. Gas pipeline and electricity grids covering the whole of Europe must be given priority. In this respect, two of the projects included in the economic recovery plan are highly important for Portugal: the electricity grid link between Portugal and Spain, which will help to consolidate the Iberian electricity market; and the link between Spain and France, to prevent the Iberian Peninsula from becoming an energy island. The Commission and the Council are called on to make every effort to ensure that the development of renewable energy projects in the countries of southern Europe with a high potential for renewable energy is encouraged. Large areas of the Alentejo region have the highest solar potential in the whole of Europe, as shown by solar radiation distribution maps.
I voted in favour of the European Parliament's resolution on external aspects of energy security because I believe the creation of a genuine common energy policy will be decisive for ensuring the security of energy supplies in the European Union. Nonetheless, a properly functioning internal energy market and the diversification of energy sources will also be extremely important in preventing future crises and interruptions in energy supply. In this respect, I think increasing investment in renewable energies and energy efficiency should be a core element of European policies.
The European Union's energy dependence, the strategic need to reduce it and the threats to the EU's stability caused by such fragility are well known and have been widely debated.
In that respect, my country has levels of dependence that far exceed the European average, revealing the absolute failure of successive governments in this area and raising considerable fears about a possible crisis in the energy markets.
In view of the difficult relations with some of our main suppliers, the limits to the diversity of energy sources and the inadequacy of supply capacity, I feel it is important for all the Member States that the European Union should act en bloc to protect its common interests and show that it can impose them in a very demanding negotiating context.
Similarly, I believe the Member States must not shirk their responsibilities but should decide on varied energy baskets, in which all the main alternatives, including nuclear, should be examined, evaluated without bias and put into practice when they are found to be useful, with priority for those that can be produced most efficiently, safely and cleanly.
Europe will not be able, at least in the short term, to rid itself of its dependence on countries outside Europe for its energy supplies. It is true that in order to reduce these constraints, we need to diversify the forms of our dependence, from the viewpoint both of energy sources and of supplier countries. To be honest, however, I do not see the point in placing ourselves in the clutches of Turkey, in a move motivated more, it seems, by hostility to Russia than by energy concerns. Turkey is the necessary point of transit for this famous Nabucco gas pipeline of yours, which has systematically received priority over other projects. This would give the country a significant means of applying pressure.
With regard to Desertec, here too I fail to see the point in becoming dependent upon what is, for the moment, a project which is part of a private initiative. In fact, I believe that it is contradictory to want to conduct a centralised energy policy, in the hands of the Commission, and at the same time to hand the European energy sector over to private operators, entailing a rise in prices and a reduction in services, and adversely affecting energy choices. Above all, I believe that energy is too crucial an issue to be left to Commission officials to deal with, or to be abandoned to the profit motive of a few companies.
in writing. - (DE) This joint motion for a resolution on external aspects of energy security contains important options for Europe's future energy policy. In particular, I consider the significant increase in the proportion of renewable energy sources in the current energy mix to be particularly important and I am therefore also in favour of the Desertec project planned by a private group of investors.
This is not least intended to reduce the dependence of the EU on individual states from which we have hitherto acquired our fossil fuels. The planned Nabucco project will not, unfortunately, contribute to this, since, it will leave the EU open to blackmail with regard to the planned accession of Turkey to the EU. Given the direct influence of the Islamic regime in Turkey, the project in its current form is therefore to be rejected. For this reason, despite numerous positive elements in this text, I abstained from voting on the text as a whole in the final vote.
in writing. - We recognise the different concerns of our various allies. However, from a British perspective, efforts to achieve a more coherent EU approach to energy security do not require the Lisbon Treaty or the extension of European Commission competence. Sufficient mechanisms are already in place which would enable EU Member States to speak with one voice in dealing with Russia, should we so wish.
The references in this resolution to the Lisbon Treaty are highly detrimental. British Conservatives are vehemently opposed to the ratification of this Treaty and to further attempts at EU political integration. I regret also the failure to make any reference to nuclear energy among the mix of sustainable and diverse energy supply sources that will be required in the coming years. Energy security is first and foremost the responsibility of our own governments.